            Case 3:19-cv-00723-JWD-SDJ          Document 151       03/19/21 Page 1 of 6




                              UNITED STATES DISTRICT COURT

                               MIDDLE DISTRICT OF LOUISIANA

LYDIA McCOY                                                           CIVIL ACTION

VERSUS                                                                NO. 19-723-JWD-SDJ

SC TIGER MANOR, LLC, ET AL.


                                               ORDER

           Before the Court are the following two (2) motions filed by pro se Plaintiff Lydia McCoy:

(1) Motion to Compel Equifax’s Discovery Responses (R. Doc. 85) and (2) Motion to Strike

Declarations of Maura Bragg, Docs. 109-1, 111-1, and 125-1 (R. Doc. 134). Defendant Equifax

Information Services LLC (“Equifax”) opposes both motions (R. Docs. 109 and 137). The Court

recognizes that additional discovery motions, including motions to compel, have been filed in this

case and remain pending before this Court. The Court will address them in separate orders.

I.         Plaintiff’s Motion to Compel Equifax’s Discovery Responses (R. Doc. 85)

           On November 10, 2020, Plaintiff filed a Motion to Compel against Defendant Equifax,

seeking responses to “Set Three” of her discovery requests, which were submitted to Equifax on

July 30, 2020.1 According to Plaintiff, Equifax has never provided responses to these discovery

requests, which consist of three requests for production and one interrogatory (Requests for

Production 6-8 and Interrogatory 1).2

           In its Opposition to Plaintiff’s Motion to Compel, Equifax states that it responded to

Plaintiff’s fourth set of discovery requests on November 20, 2020, and that, following a meet and

confer with Plaintiff on November 24, 2020, “Equifax sent Plaintiff policies and procedure



1
    R. Doc. 85 at 1.
2
    R. Doc. 85-1 at 1.
            Case 3:19-cv-00723-JWD-SDJ            Document 151       03/19/21 Page 2 of 6




manuals per her request.”3 Equifax further states that it has produced over two hundred documents

to Plaintiff and argues that “Plaintiff…fails to identify in her Motion any information that she

believes Equifax is improperly withholding or specific documents that the Court should compel

Equifax to produce.”4

           However, despite Equifax’s assertions, it does not appear to the Court that Equifax has ever

provided any responses or objections to the requests at issue in this Motion to Compel, i.e., “Set

Three” of Plaintiff’s discovery requests. Equifax, therefore, is instructed to respond to the four (4)

specific discovery requests set forth in Plaintiff’s Motion to Compel within 21 days of this Order.

If Equifax has already produced the material being requested, it should simply provide the

document numbers for the responsive documents or otherwise direct Plaintiff to the proper

responses, if previously submitted. If, after receiving Equifax’s responses, there are any disputes

as to the sufficiency of the responses provided, Plaintiff and Equifax are ordered to confer

pursuant to Rule 37 in good faith. Any subsequent motion to compel that may be filed based on

these discovery requests must set forth in the appropriate certification: (1) who participated in the

Rule 37 conference, (2) how it was conducted (e.g., by phone), (3) how long the conference lasted

(in minutes), (4) the topics or areas that were addressed, and (5) the topics that were resolved

and/or remain outstanding. Failure to confer in good faith may be grounds for dismissal of a

discovery motion. See Robinson v. Potter, 453 F.3d 990, 995 (8th Cir. 2006) (“Because Robinson

cannot show the parties attempted to confer in good faith to resolve the discovery request, the

district court did not abuse its discretion in denying the motion.”); Compass Bank v. Shamgochian,

287 F.R.D. 397, 400 (S.D. Tex. 2012) (denying motion to compel for failure to satisfy Rule 37’s

requirement of a good faith attempt to confer). Given this resolution, the Court cannot foresee a


3
    R. Doc. 109 at 3.
4
    Id. at 3-4.
            Case 3:19-cv-00723-JWD-SDJ             Document 151       03/19/21 Page 3 of 6




situation where this Motion will need to be brought before the Court again and strongly encourages

the Parties to refrain from further motion practice on this issue.

           Finally, despite Plaintiff’s accusations against Equifax, the Court finds no evidence of bad

faith or spoliation of evidence on the part of Equifax at this point and therefore declines to impose

sanctions or give “an adverse inference instruction to the jury in the future trial,” as requested by

Plaintiff.5

II.        Plaintiff’s Motion to Strike Declarations of Maura Bragg (R. Doc. 134)

           Attached to Equifax’s Opposition to Plaintiff’s Motion to Compel is a Declaration by

Maura Bragg (“Bragg”), national counsel for Equifax (R. Doc. 109-1). Bragg also has attached

similar Declarations to two other oppositions filed by Equifax in response to motions still pending

before this Court (R. Docs. 111-1 and 125-1). In her Motion to Strike, Plaintiff seeks an order

from this Court striking all three of these Declarations of Bragg or, in the alternative,

“disregarding” them because they “grossly misrepresent[] facts” and “violate Rule 3.7 of the

American Bar Association’s (“ABA”) Model Rules of Professional Conduct and the Federal

Rules.”6 However, in making this request, Plaintiff identifies no statute or rule or other procedural

vehicle pursuant to which a Court can strike Bragg’s Declarations. As such, Plaintiff offers no

procedural basis for this Motion.

           Further, even if such a procedural basis did exist, Plaintiff’s Motion is baseless and without

merit. ABA Model Rule 3.7 prohibits a lawyer from acting “as an advocate at a trial in which the

lawyer is likely to be a necessary witness unless: (1) the testimony relates to an uncontested issue;

(2) the testimony relates to the nature and value of legal services rendered in the case; or (3)




5
    R. Doc. 85 at 2; R. Doc. 85-1 at 3.
6
    R. Doc. 134 at 1.
         Case 3:19-cv-00723-JWD-SDJ                 Document 151          03/19/21 Page 4 of 6




disqualification of the lawyer would work substantial hardship on the client.”7 There is absolutely

no indication that Bragg is “likely to be a necessary witness” at the trial in this case. Plaintiff’s

arguments stem only from Bragg’s statement in her Declarations that she has personal knowledge

of the information contained therein and “could testify to such if called to do so.”8 To the Court,

Bragg is simply attesting to the material in the Declarations and in no way is in violation of Rule

3.7, or any other rule of which the Court is aware.

        In support of her argument as to the impropriety of Bragg’s Declarations, Plaintiff cites to

In re Meeker, a case from the U.S. Bankruptcy Court for the Southern District of Alabama, a case

which has no precedential effect on this Court. In re Meeker, No. 10-4927, 2011 WL 2650686

(Bankr. S.D. Ala. July 6, 2011), report and recommendation adopted, 2011 WL 7178926 (Bankr.

S.D. Ala. July 6, 2011). In Meeker, counsel submitted an affidavit containing a “variety of

statements,” including “his opinion or belief regarding potential issues and evidence in this case.”

Id. at *3. The Court there found the affidavit contained inadmissible hearsay and granted the

request to strike it. Id. The Meeker case is inapposite here, where Bragg’s Declarations pertain

only to a single meet and confer with Plaintiff, in which Bragg participated, and the documents

produced by Bragg to Plaintiff as a result of that discussion. Nothing more. Bragg is simply

attesting to her own actions in participating in discovery in this case, by declaration not affidavit,

and as such, her Declarations are in no way inappropriate.

        The remainder of Plaintiff’s Motion to Strike is a litany of perceived “inaccurate and

misleading statements” by Bragg, relating to both the Declarations as well as to other

communications between Bragg and Plaintiff to which the Court is not privy. It is not uncommon



7
  ABA Model Rule of Professional Conduct 3.7(a). Louisiana Rule of Professional Conduct 3.7 contains identical
language.
8
  R. Doc. 109-1 at 1; R. Doc. 111-1-at 1; R. Doc. 125-1 at 1.
         Case 3:19-cv-00723-JWD-SDJ                    Document 151           03/19/21 Page 5 of 6




or unexpected for counsel and parties on opposite sides of a case to interpret a set of facts in

different ways. However, one of Plaintiff’s arguments is that it is misleading for Bragg to state in

her Declarations that “all information and documents Plaintiff requested has already been

produced”9 in light of the fact that that Equifax has not yet responded to “Set Three” of Plaintiff’s

discovery requests. Having not seen the documents produced by Equifax to date, the Court cannot

now determine the veracity of this statement. And need not. By this Order, Plaintiff is being

granted the relief sought on this issue—i.e., Equifax is being instructed to respond to discovery

requests “Set Three”—and either already has all responsive documents or will soon have them.

Further, as none of the statements in Bragg’s Declarations pertain to any issues or arguments by

Defendants in this case, the Court cannot fathom how Plaintiff perceives she is harmed by these

Declarations.10 But the Court notes that any possible misstatement by Bragg does not warrant the

disparagement Plaintiff heaps upon her in this Motion. Given the baselessness of this Motion,

both procedurally and on the merits, the Court here denies Plaintiff’s request.

III.     Conclusion

         Accordingly,

         IT IS ORDERED that Plaintiff’s Motion to Compel Equifax’s Discovery Responses (R.

Doc. 85), is GRANTED. Equifax is ordered to provide responses to “Set Three” of Plaintiff’s

discovery requests within 21 days of the date of this Order.




9
 R. Doc. 134-1 at 4; R. Doc. 109-1 at 1; 111-1 at 1; 125-1 at 1.
10
  Bragg’s Declarations state, in summary, that Bragg is national counsel for Equifax, working with local counsel, that
she has personal knowledge of the information in the Declaration, that she participated in a meet and confer with
Plaintiff on November 24, 2020, during which she explained to Plaintiff that all information and documents had
already been produced, and that Equifax subsequently produced its dispute policies and procedures to Plaintiff on
December 1, 2020, after Plaintiff first requested them during the meet and confer. R. Doc. 109-1.
       Case 3:19-cv-00723-JWD-SDJ         Document 151       03/19/21 Page 6 of 6




      IT IS FURTHER ORDERED that Plaintiff’s Motion to Strike Declarations of Maura

Bragg, Docs. 109-1, 111-1, and 125-1 (R. Doc. 134) is DENIED.

      Signed in Baton Rouge, Louisiana, on March 19, 2021.




                                              S
                                         SCOTT D. JOHNSON
                                         UNITED STATES MAGISTRATE JUDGE
